DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
The rejection not addressed bel0w are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-11, 13-14, 16-22 and 24-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0361227 to Schmidt et al., (hereinafter “Schmidt”) or its WO equivalent WO 2014/127951.
The rejection stands as pert reasons of record incorporated herein by reference and discussion below. (With all references made with respect to the US patent document).
Specifically, as discussed in the previous office action, Schmidt discloses microcapsules comprising a core within a polymeric shell.  See the entire document.  The polymeric shell comprises a copolymer formed from: up to 70  wt% , by weight of the polymeric shell, of a first shell monomer which is ethylenically unsaturated and which has more than one ethylenic double bond; from 30 wt % by weight of the polymeric shell, of a second shell monomer which is ethylenically unsaturated and which has one ethylenic double bond; and iii) optionally, of one or more other shell monomers.  See the entire document, abstract, claims.  
While the upper end of the amount rage of 70 % for the first shell monomer which is ethylenically unsaturated and which has more than one ethylenic double bond is slightly below than the claimed minimum amount of 75 %; and the minimum amount of the second shell monomer which is ethylenically unsaturated and which has one ethylenic double bond disclosed by Schmidt is 30 wt %, which is above the permissible amount of the second shell monomer (given that the first monomer is required by the instant claims to be at least 75%), it has been established by the case law that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case,  the positions that the same (or expected variants) of the properties are expected from the shells that comprise 75/25 wt % and the shells comprising 70/30 wt % of the first and the second monomer respectively,  is supported by instant application disclosing(and originally claiming) the amount of the first component that are below 75 % (as low as 50 %) and the amounts of the second component as high as 50 wt % without specifying or recognizing any criticality of the instantly claimed amounts and disclosing other amounts as equally suitable for the shell of the microcapsule of the instant invention. 
The core comprises an active substance such as a phase change material (PCM); and the polymeric shell forms as low as 5 % of the total weight of the microcapsules, which makes the claimed amounts of the shell (up to 6.5 wt %)  at least obvious, [0023].
The first shell monomer , which has more than one ethylenic unsatruration may be selected from various diol acrylates, such as alkanediol di(meth)acrylates and other monomers that inherently include more than one functional group such as two, three or four (meth)acrylic groups. [0034]. 
The second shell monomer is disclosed as selected from acrylic acid, methacrylic acid, acrylic acid esters, etc.  [0032], claim 1.
The alkanediols di(meth)acrylates, such as thanediol diacrylate, ethylene glycol dimethacrylate, butylene glycol 1,3-dimethacrylatedisclosed by Schmidt are expressly disclosed by Schmidt as “sparingly soluble” in water.  See [0034].  On the other hand, the disclosed (meth)acrylic acids are highly water soluble compounds.  Thus, the second shell monomer (monomer with one ethylenic double bond) inherently exhibit a higher water solubility than the first shell monomer (monomer with more than one ethylenic double bond). 
The third monomer (which is an optional monomer) mat be styrene or vinyl acetate (as per [0037].)
The microcapsule comprises a phase change material, which may be, for example, fatty acids, fatty alcohols or other substances which are not hydrocarbons, thus meeting limitation of the core having “at most 40 wt % of hydrocarbon.”  The core as disclosed by Schmidt,  comprises 90 % of the active material, or PCM. [0021].
The microcapsule emulsion disclosed in illustrative example comprises more than 20 wt % of the active components. 
The reference expressly discloses that it is preferable that the lipophilic substance (PSC active materials) is a mixture which comprises a wax in the amounts corresponding to the claimed.  Waxes such Sasolwax 6805, British Wax 1357, stearic acid, and chloroparaffins are expressly disclosed as suitable in [0028].  Such waxes inherently exhibit the claimed boiling point in excess of 320 C.  For example, boiling temperature  of stearic acid is 361 C.  
The melting point (Tm) of stearic acid is about 69 C, while Tm of PCM disclosed in [0025] of Schmidt, such as, for example exemplified propyl palmitate is about 20 C, and methyl stearate is about 37-40 C. Thus, the Tm difference between the wax and PCM is greater than 15 C. 
As evident from the applicants own disclosure, waxes inherently act as nucleating agents, thus satisfying limitations of newly added claim 17. 
Schmidt further discloses spray drying the microcapsule /emulsion polymer composition to form powder comprising microcapsules.  Such powders contain more than 60 wt % of the active components based on the amounts of such component in the microcapsules and the amounts of shell and emulsion polymer in the powder.  See, for example, illustrative example.
Schmidt further discloses that the dried microcapsules are suitable for incorporation into various polymers and polymer molding, thus making it a plastic product.  
The Schmidt reference further discloses that it is known to fabricate polymers containing such microcapsules in the form of foils or fibers [0016], thus making the claimed products (such as textiles i.e., products made of fibers) obvious.
The microcapsules disclosed by the reference are obtained by the process that comprises the steps of: a ) forming a polymerization system comprising an aqueous phase and a dispersed oil phase wherein the active substance is present in the oil phase; b) polymerizing the shell monomers to form the microcapsules comprising a core of the oil phase within the polymeric shell as per illustrative example. 
Schmidt does not address the half height of the microcapsules as measured by thermogravimetric analysis.  However, since the Schmidt reference discloses microcapsules with the shell composition obtained from the monomers substantially identical to the claimed monomers that can be used in the substantially the same amounts as claimed, and also  discloses similar PCH materials to be incorporated into the shell (such, as, for example methyl stearate disclosed as a preferred PCM by both Schmidt [0025] and the instant application [0105] with respect to corresponding US PGPub), it is reasonable expected that such microcapsules (which are fully within the disclosure of Schmidt) would exhibit the claimed half height property.
The invention as claimed, therefore is fully within the purview of the Schmidt reference and choosing specific components and specific amounts of the components from expressly disclosed lists of suitable components (which include the claimed components) and similar amounts of components would have been obvious with reasonable expectation of achieving adequate results.
Response to Arguments
Applicant's arguments filed 8-29-2022 have been fully considered but they are not persuasive. With respect to the rejection over Schmidt the applicants argue that “Schmidt teaches at paragraph [0023] that "The ratio by weight of capsule core to capsule wall is generally from 50:50 to 95:5. Preference is given to a core/wall ratio of from 70:30 to 93:7."  Thus, Schmidt does not teach the claimed the claimed  “maximum thickness of the polymeric shell.”  (It is noted that the claimed limitation is to the wt % of the polymeric shell and not the thickness of the shell.)
The applicants state that the  “maximum thickness of the polymeric shell has been limited to no more than 6.5 wt% of the total weight of the microcapsules,” and since Schmidt teaches that the wt % of the shell can be as high as 30 wt % Schmidt does not teach or suggest such “a narrow range or provide a person of ordinary skill in the art with a rationale for maintaining the shell thickness to no more than 6.5 wt%.”
 The applicants further state that  “By teaching a core/wall ratio of 73:30 as a suitable embodiment of the invention as described, Schmidt clearly does not contemplate the requirement of a thin polymeric wall as claimed by Applicant.”
This arguments is not convincing at al.  The reference expressly teaches that the suitable shells may be as low as 5 wt % of  the microcapsule (as quoted by the applicants).  As such, wt % of the shell from 5 to 6.5 (or within the claimed range) are expressly disclosed as suitable.   And choosing such wt % of shell from expressly discloses suitable ranges of from 5 to 30 wt % or even 5 of 50 % would have been at least obvious. 
It has been long established by the case law that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843(Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also> Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Thus, expressly disclosed lesser preferred embodiments are within the scope of the disclosed invention and would have been at least obvious in the absence of unexpected results.
The invention as claimed, thus, is still considered to be unpatentable over the teachings of the cited prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765